                                            Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 1 of 27




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TRICIA YEOMANS, et al.,                         Case No. 19-cv-00792-EMC
                                   8                    Plaintiffs,
                                                                                           ORDER DENYING DEFENDANTS’
                                   9              v.                                       MOTION TO COMPEL
                                                                                           ARBITRATION
                                  10       WORLD FINANCIAL GROUP
                                           INSURANCE AGENCY, INC., et al.,                 Docket No. 73
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15           Plaintiffs1 filed a putative class action lawsuit against Defendants World Financial Group

                                  16   Insurance Agency Inc. and World Financial Group Inc. (collectively, “Defendants”), alleging,

                                  17   inter alia, violations of the California Labor Code, the California Business and Professional Code,

                                  18   and California Wage Orders based on Defendants’ purported misclassification of Plaintiffs as

                                  19   independent contractors, as opposed to employees. Defendants have now filed a Motion to

                                  20   Compel Arbitration, Dismiss Class Claims, and Stay Case. See Docket No. 73 (“Mot.”).

                                  21                                       II.     BACKGROUND

                                  22   A.      Factual Background

                                  23           Plaintiffs allege the following. Defendants represent themselves as a financial- and

                                  24   insurance-products marketing company; they recruit individuals as “Associates” and purport to

                                  25   give people the tools “to build and operate their own financial services business.” First Amended

                                  26   Complaint (“FAC”) ¶ 1, Docket No. 23. However, Plaintiffs assert that “Defendants conduct their

                                  27
                                       1
                                  28    Named plaintiffs are Tricia Yeomans, Ismail Chraibi, Adrian Rodriguez, Robert Jenkins,
                                       Dorothy Jenkins, Cameron Bradford, and Fatemeh Abtahi (collectively, “Plaintiffs”).
                                            Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 2 of 27




                                   1   business by way of a massive pyramid scheme,” wherein recruiting new Associates is one of the

                                   2   “main factors involved in achieving promotions.” Id. ¶ 2. Once someone is an Associate,

                                   3   Defendants pressure that person to “purchase Defendants’ financial and insurance products” and to

                                   4   “sell financial and insurance products to the new Associates.” Id. ¶ 3.

                                   5           Central to Plaintiffs’ case is their allegation that “Defendants have unlawfully misclassified

                                   6   Associates as ‘independent contractors’ rather than as employees” in order to further increase

                                   7   company profits. Id. ¶ 4. Specifically, each Associate is “required to sign identical, non-

                                   8   negotiable Associate Membership Agreements (‘AMAs’),” which “set forth uniform rules and

                                   9   policies promulgated by Defendants, which subject Associates to strict control.” Id. ¶ 5.

                                  10   “Plaintiffs and Class Members signed the AMAs.” Id. Plaintiffs also contend that “Defendants

                                  11   completely control the overall operation of the business” and “retain the exclusive authority to hire

                                  12   and fire every Associate.” Id. ¶¶ 6, 7. Furthermore, because of this classification, Associates earn
Northern District of California
 United States District Court




                                  13   only commissions, not minimum wage, and they bear the burden of business costs, which

                                  14   Defendants might otherwise bear. Id. ¶¶ 8, 9. In addition, Associates are improperly deprived of

                                  15   the protection of workers’ compensation, the benefits of overtime pay, and meal and rest breaks.

                                  16   Id. ¶¶ 9, 10.

                                  17   B.      The Arbitration Agreement

                                  18           The arbitration provision at issue here is contained in the AMA. See Docket No. 73-5

                                  19   (sample Associate Membership Agreement; the “AMA”). Some of the relevant terms are

                                  20   contained in the AMA itself, while others are explained in greater detail in a glossary appended to

                                  21   the AMA.

                                  22           The body text of AMA’s arbitration provision provides: “The Parties agree that, except as

                                  23   specifically provided to the contrary in this Agreement, any Grievance shall be resolved

                                  24   exclusively by Good Faith Arbitration.” Id. at 4, art V. It also sets forth that Defendants, although

                                  25   not Associates, can seek some forms of “extraordinary relief” through the courts. Id., art VI (“The

                                  26   Associate acknowledges that WFG would suffer extremely costly and irreparable harm, loss and

                                  27   damage if any of the provisions of this Agreement are violated by the Associate. The Associate

                                  28   agrees that WFG shall be entitled to seek Extraordinary Relief to temporarily enjoin violations by
                                                                                         2
                                            Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 3 of 27




                                   1   the Associate of this Agreement and that WFG may seek Extraordinary Relief in the federal and

                                   2   state courts of the State of Georgia, in any court of competent jurisdiction outside the State of

                                   3   Georgia, as well as in Good Faith Arbitration and if justice requires, in more than one of them, all

                                   4   without having to first comply with the requirements of Article V. The specifics of this Article VI

                                   5   shall not be deemed to preclude or narrow the judicial or arbitral powers regarding Extraordinary

                                   6   Relief.”). It also provides the awarding of attorneys’ fees for the party that prevails in arbitration.

                                   7   Id. at 5, art IX, ¶ J (“If any Party hereto commences an action or arbitration to enforce any of the

                                   8   provisions hereof, the prevailing Party in such action shall be entitled to an award of its reasonable

                                   9   attorneys’ fees and all costs and expenses incurred in connection therewith.”).

                                  10           Finally, the text of the AMA also contains a severability provision, which reads: “If any

                                  11   part, section, clause, paragraph, term or provision of this Agreement shall be found to be void or

                                  12   unenforceable by any court or arbitration of competent jurisdiction, such finding shall have no
Northern District of California
 United States District Court




                                  13   effect upon any other part, section, clause, paragraph, term or provision of this Agreement.” Id., ¶

                                  14   H.

                                  15           As noted above, many of the details related to arbitration are actually set forth in the

                                  16   “Glossary and Explanation of Terms” that is appended to the AMA, and not in the body of the

                                  17   AMA itself. That Glossary explains that the term “Good Faith Arbitration” generally means:

                                  18                  All Grievances shall be resolved by Good Faith Arbitration in
                                                      accordance with the Rules, except that, or in addition to such Rules:
                                  19                  i) in order to assure neutrality and impartiality of the arbitrator(s),
                                                      and to preserve the confidentiality of proprietary information, the
                                  20                  arbitrator(s) shall not be any present or past owner, officer, director,
                                                      employee, consultant, associate, agent, registered representative,
                                  21                  attorney or other representative of any insurance company,
                                                      insurance broker or insurance agency, securities broker, securities
                                  22                  dealer or mortgage company, investment advisor, or of any affiliate
                                                      of any of them; ii) the Parties may be entitled to such discovery and
                                  23                  protective orders as provided herein; iii) the locale where the
                                                      arbitration shall be held is the principal head office of WFG in
                                  24                  Duluth, Georgia or, if that location is not convenient for all Parties,
                                                      they shall try to devise a way so that it is convenient, or if that
                                  25                  location cannot be made convenient, at such other place as the
                                                      Parties may agree, or, if they cannot agree, then as may be set by the
                                  26                  Rules, as the case may be: iv) a transcript shall be made on the
                                                      proceeding; and v) the arbitrator’s(s’) award shall state their findings
                                  27                  of fact and conclusions of law.
                                  28   Glossary and Explanation of Terms (“Glossary”) at ¶ I, § 1, Docket No. 73-5. The glossary also
                                                                                          3
                                            Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 4 of 27




                                   1   defines the term “grievance” broadly, as “[a]ny controversy, claim or dispute arising out of or

                                   2   relating to this Agreement, between the Associate, on the one part, and WFG and/or any of the

                                   3   Corporate People, or any of them, on the other part.” Glossary at 3, ¶ J. The “Rules” of

                                   4   arbitration are not spelled out in the body of the text quoted above. Instead, one has to find the

                                   5   term “Rules” contained further back in the Glossary. There, the Glossary defines Rules as,

                                   6   “Where required to be applied, the Commercial Arbitration Rules of the American Arbitration

                                   7   Association, as in effect at the time of the occurrence of any Grievance.” Id. at 3, ¶ S.

                                   8           In addition, the Glossary contains a provision entitled “Waiver of Litigation,” which reads

                                   9   as follows:

                                  10                    The Parties acknowledge and agree that, except as specifically
                                                        provided to the contrary in this Agreement, this Section I is and shall
                                  11                    be the Parties’ exclusive remedy for any Grievance arising out of or
                                                        relating to this Agreement, or the breach thereof. It is the intent of
                                  12                    the Parties that, except as specifically provided to the contrary in
Northern District of California
 United States District Court




                                                        this Agreement, to the fullest extent allowed by law all Grievances,
                                  13                    including any claims or defense (whether created or governed by
                                                        federal, state or local law, rule or regulation) shall be resolved in an
                                  14                    arbitral rather than a judicial forum. It is understood by the Parties
                                                        that it is to their mutual benefit to submit Grievances that they are
                                  15                    unable to resolve themselves for resolution by a neutral referee in an
                                                        arbitral rather than a judicial forum. Those Parties recognize that by
                                  16                    choosing Good Faith Arbitration as the mechanism for resolving
                                                        Grievances, each Party expects to ensure a more expeditious and
                                  17                    economical resolution of their Grievances than is available in most
                                                        cases in a judicial forum. Accordingly, except as specifically
                                  18                    provided to the contrary in this Agreement, the Parties expressly
                                                        waive the right to litigate in a judicial forum all Grievances and
                                  19                    waive the right to trial by jury. The Parties further agree that the
                                                        findings of fact issued by the arbitrator(s), as reviewed, if applicable,
                                  20                    shall be binding on them in any subsequent arbitration, litigation or
                                                        other proceeding.
                                  21

                                  22   Id. at 2, ¶ I, § 4.

                                  23   C.      Procedural Background

                                  24           Plaintiffs filed this case in San Francisco Superior Court in December 2018. Defendants

                                  25   removed to federal court in February 2019. In June 2019, Plaintiffs filed a First Amended Class

                                  26   Action Complaint. See Docket No. 23. The FAC defines the putative class as “other similarly

                                  27   situated and aggrieved individuals in the business of selling securities and insurance or training to

                                  28   be in the business of selling financial and insurance products.” Id. ¶ 4. Although Plaintiffs
                                                                                           4
                                           Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 5 of 27




                                   1   specify: “All of the claims Plaintiffs assert for themselves and for the putative Class relate

                                   2   exclusively to work performed within the State of California.” Id. ¶ 15. Shortly after the FAC

                                   3   was filed, Defendants filed a Motion to Transfer Case, seeking an order transferring the case to the

                                   4   U.S. District Court for the Northern District of Georgia. See Docket No. 24.

                                   5          In their Motion to Transfer, Defendants relied on forum selection clauses in the parties’

                                   6   various agreements. See Defendants’ Notice of Motion to Transfer Venue at 1, Docket No. 24.

                                   7   However, this Court denied transfer on the grounds that the forum selection clauses violated

                                   8   California public policy as expressed by California Labor Code section 925. See Docket No. 55.

                                   9   In relevant part, Section 925 of the California Labor Code provides: “An employer shall not

                                  10   require an employee who primarily resides and works in California, as a condition of employment,

                                  11   to agree to a provision that would . . . [r]equire the employee to adjudicate outside of California a

                                  12   claim arising in California, [or] [d]eprive the employee of the substantive protection of California
Northern District of California
 United States District Court




                                  13   law with respect to a controversy arising in California.” Cal. Labor Code § 925(a). After finding

                                  14   that Section 925 applied to the parties’ agreements, this Court concluded that the forum selection

                                  15   clauses were voidable and that the factors of Section 1404(a) weighed against transfer. See

                                  16   Docket No. 55 at 16.

                                  17          On April 28, 2020, Plaintiffs filed an ex parte Application for a Temporary Restraining

                                  18   Order (“TRO”), seeking relief from what they alleged was Defendants’ practice of terminating

                                  19   associates and subsequently seeking to collect money owed to Defendants in the form of “Debit

                                  20   Balances.”2 See Docket No. 57. On April 29, 2020, the Court denied that request, finding that

                                  21   Plaintiffs had not stated a sufficient basis for ex parte relief. See Docket No. 60. However, the

                                  22

                                  23
                                       2
                                         The term “Debit Balance” encompasses various debts Associates may owe to Defendants. See
                                       Docket No. 57 at 10. Debts are accumulated through, e.g., charges imposed on Associates, such
                                  24   as “a mandatory monthly fee of $25 to $180 to access the online platform” and “E&O insurance
                                       from WFG’s captive insurance company at a cost of approximately $45 to $85 per month.” See
                                  25   Docket No. 57-2 at ¶ 10. In addition, as explained in the AMA, Debit Balances may also include:
                                       “expenses; license fees; commissions, and expenses that Associate is required to refund to WFG
                                  26   because of Customer cancellations, rights of withdrawal, non-renewals, terminations, lapses or
                                       otherwise; Advance Commissions; Debit Balances of Associate’s Downline Associate(s);
                                  27   expenses and fees incurred by WFG in attempting to register prospective Downline Associates of
                                       Associate; WFG claims for indemnification against Associate; and other claims by WFG against
                                  28   Associate; and any and all money and value which may be paid, advanced, or credited by or on
                                       behalf of WFG, to, or for the benefit of, Associate.” AMA, at 2, ¶ F.
                                                                                         5
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 6 of 27




                                   1   Court converted the TRO application to a Motion for Preliminary Injunction and set the motion for

                                   2   briefing and a hearing, which took place by Zoom on May 22, 2020. Id. After the hearing, the

                                   3   Court denied Plaintiffs’ motion for a TRO on the grounds that the issuance of class-wide relief

                                   4   prior to the certification of the class is strongly disfavored. See Docket No. 72 at 6 (citing M.R. v.

                                   5   Dreyfus, 697 F.3d 706, 738 (9th Cir. 2012)). It noted that none of the exceptions to the general

                                   6   rule (that a court should not grant such relief prior to class certification) applied. Id. On June 18,

                                   7   2020, Defendants moved to compel arbitration. Docket No. 73.

                                   8                                     III.     LEGAL STANDARD

                                   9          Under the Federal Arbitration Act (“FAA”), “[a] written provision in . . . a contract

                                  10   evidencing a transaction involving commerce to settle by arbitration a controversy thereafter

                                  11   arising out of such contract . . . shall be valid, irrevocable, and enforceable, save upon such

                                  12   grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. The FAA
Northern District of California
 United States District Court




                                  13   establishes “a liberal federal policy favoring arbitration agreements.” Epic Sys. Corp. v. Lewis,

                                  14   138 S. Ct. 1612, 1621 (2018) (citing 9 U.S.C. § 2); see also Blair v. Rent-A-Ctr., Inc., 928 F.3d

                                  15   819, 825 (9th Cir. 2019) (quoting 9 U.S.C. § 2). Courts “must place arbitration agreements on an

                                  16   equal footing with other contracts . . . and enforce them according to their terms.” AT&T Mobility

                                  17   LLC v. Concepcion, 563 U.S. 333, 339 (2011) (internal citations omitted).

                                  18          To determine “the validity of an arbitration agreement, federal courts apply state law

                                  19   contract principles.” Lau v. Mercedes-Benz USA, LLC, No. CV 11-1940 MEJ, 2012 WL 370557,

                                  20   at *2 (N.D. Cal. Jan. 31, 2012) (citing Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th

                                  21   Cir. 2002)). However, arbitration agreements may “be invalidated by ‘generally applicable

                                  22   contract defenses, such as fraud, duress, or unconscionability,’ but not by defenses that apply only

                                  23   to arbitration or that derive their meaning from the fact that an agreement to arbitrate is at issue.”

                                  24   Concepcion, 563 U.S. at 339.

                                  25          Typically, “the question whether an issue is arbitrable . . . is ‘an issue for judicial

                                  26   determination . . . .’” Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1208 (9th Cir. 2016) (citing

                                  27   Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d 1069, 1072 (9th Cir. 2013)). In other words,

                                  28   “there is a presumption that courts will decide which issues are arbitrable; the federal policy in
                                                                                          6
                                            Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 7 of 27




                                   1   favor of arbitration does not extend to deciding questions of arbitrability.” Oracle Am., Inc., 724

                                   2   F.3d at 1072. However, where “the parties clearly and unmistakably provide otherwise, the

                                   3   question of whether the parties agreed to arbitrate” may be decided by an arbitrator. AT&T Techs.,

                                   4   Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986). “Such clear and unmistakable

                                   5   evidence of agreement to arbitrate arbitrability might include . . . a course of conduct

                                   6   demonstrating assent . . . or . . . an express agreement to do so.” Momot v. Mastro, 652 F.3d 982,

                                   7   988 (9th Cir. 2011).

                                   8                                        IV.       DISCUSSION

                                   9           Defendants argue that Plaintiffs each signed the AMA, which contains a valid and

                                  10   enforceable arbitration provision. Plaintiffs challenge Defendants’ motion to compel arbitration

                                  11   with the following arguments: (1) California law, rather than Federal law, governs the arbitration

                                  12   provision; (2) Plaintiffs never entered into an agreement to arbitrate; (3) a later-signed agreement
Northern District of California
 United States District Court




                                  13   superseded the AMA’s arbitration provision; and (4) the arbitration provision is unconscionable.

                                  14   Neither party disputes this Court should determine the question of arbitrability.

                                  15   A.      Federal Law Versus California Law

                                  16           Plaintiffs contend California law governs this dispute to arbitrate because the activities

                                  17   identified in the FAC do not have a substantial relation to interstate commerce. Defendants argue

                                  18   that the AMA governs activities that affect interstate commerce.

                                  19           “The FAA applies to any contract affecting interstate commerce, including employment

                                  20   agreements.” Yahoo! Inc. v. Iversen, 836 F. Supp. 2d 1007, 1009 (N.D. Cal. 2011). As this Court

                                  21   recently explained in Capriole v. Uber Technologies, Inc., No. 20-CV-02211-EMC, 2020 WL

                                  22   2563276, at *7 (N.D. Cal. May 14, 2020), the Supreme Court has interpreted the phrase

                                  23   “involving commerce” (the phrase used in § 2, the coverage provision, of the FAA) as indicating

                                  24   “congressional intent to regulate to the full extent of its commerce power.” Circuit City Stores,

                                  25   Inc. v. Adams, 532 U.S. 105, 114 (2001) (citing Allied-Bruce Terminix Companies, Inc. v. Dobson,

                                  26   513 U.S. 265, 277 (1995) (“Thus, the Court interpreted the words ‘involving commerce’ as

                                  27   broadly as the words ‘affecting commerce’; and, as we have said, these latter words normally

                                  28   mean a full exercise of constitutional power.”)).
                                                                                           7
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 8 of 27




                                   1           The Supreme Court has indicated that conduct may be said to “involve commerce” within

                                   2   Congress’ power to regulate where a company does business throughout an entire region of the

                                   3   country or where large-scale “financial activities” can be said to have a “broad impact.” Citizens

                                   4   Bank v. Alafabco, Inc., 539 U.S. 52, 58 (2003) (citing Lewis v. BT Investment Managers, Inc., 447

                                   5   U.S. 27, 38–39 (1980) (“[B]anking and related financial activities are of profound local concern

                                   6   . . . . Nonetheless, it does not follow that these same activities lack important interstate

                                   7   attributes”); Perez v. United States, 402 U.S. 146, 154 (1971) (“Extortionate credit transactions,

                                   8   though purely intrastate, may in the judgment of Congress affect interstate commerce”)) (“No

                                   9   elaborate explanation is needed to make evident the broad impact of commercial lending on the

                                  10   national economy or Congress’ power to regulate that activity pursuant to the Commerce

                                  11   Clause.”). Interstate commerce is also implicated where the materials or inputs needed to make a

                                  12   final product come from outside the state, or where the products themselves cross state lines.
Northern District of California
 United States District Court




                                  13   Allied-Bruce, 513 U.S. at 277, 282.

                                  14           Here, Defendants have presented evidence (in the form of two declarations from Andrew

                                  15   Schaad, the Director of Operations for WFG) that the company “is a marketing company

                                  16   headquartered in Johns Creek, Georgia” that is “engaged in the recommendation, offer, or sale of

                                  17   insurance and financial services and products” on a nationwide basis. Declaration of Andrew

                                  18   Schaad (“Schaad Decl.”) ¶¶ 3, 4, Docket No. 73-4. It “offers a business-marketing platform to

                                  19   individuals throughout the United States who seek to run their own independent financial services

                                  20   and/or insurance businesses.” Id. ¶ 3. Defendants also assert that WFG-affiliated Associates

                                  21   “operate independent businesses and some offer the sale of insurance products from companies

                                  22   such as Nationwide, headquartered in Ohio; Prudential, headquartered in New Jersey; and Everest

                                  23   Funeral Concierge, headquartered in Houston, Texas. Some of the independent business owners

                                  24   also have helped others contract with Defendants, again, throughout the United States. Some also

                                  25   market their independent businesses online through Facebook, LinkedIn, and other similar

                                  26   platforms.” Supplemental Declaration of Andrew Schaad (“Supp. Schaad Decl.”) ¶ 3, Docket No.

                                  27   75-3.

                                  28           Given there is no dispute that Associates are located throughout the United States, sell
                                                                                           8
                                            Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 9 of 27




                                   1   products from companies in different states to customers in various states, market their products to

                                   2   customers nationwide through online platforms, and recruit people (in states across the country) to

                                   3   join WFG, this Court concludes that there is sufficient evidence that the relevant transactions

                                   4   “involve commerce,” and therefore that the FAA applies, rather than California law.

                                   5   B.      Contract Formation

                                   6           Plaintiffs argue that Defendants cannot demonstrate that a valid agreement to arbitrate

                                   7   exists. Defendants contend they have met their burden because Plaintiffs’ FAC admits that they

                                   8   signed the AMA and had numerous opportunities to view the agreement.

                                   9           With respect to formation, Defendants bear “the burden of proving the existence of an

                                  10   agreement to arbitrate by a preponderance of the evidence.” Norcia, 845 F.3d at 1283 (quoting

                                  11   Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014)). Once it is established that a

                                  12   valid agreement to arbitrate exists, the burden shifts to the party seeking to avoid arbitration to
Northern District of California
 United States District Court




                                  13   show that the agreement should not be enforced. Green Tree Fin. Corp.-Alabama v. Randolph,

                                  14   531 U.S. 79, 92 (2000). In adjudicating those issues, “the FAA limits courts’ involvement to

                                  15   ‘determining (1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the

                                  16   agreement encompasses the dispute at issue.” Cox v. Ocean View Hotel Corp., 533 F.3d 1114,

                                  17   1119 (9th Cir. 2008) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130

                                  18   (9th Cir. 2000)). Federal courts look to state law contract principles to determine the validity of an

                                  19   arbitration agreement. Circuit City, 279 F.3d at 892. “Generally, under California law, the

                                  20   essential elements for a contract are (1) ‘parties capable of contracting’; (2) ‘their consent;’ (3) ‘a

                                  21   lawful object;’ and (4) ‘sufficient cause or consideration.’” Norcia v. Samsung

                                  22   Telecommunications Am., LLC, 845 F.3d 1279, 1284 (9th Cir. 2017) (quoting United States ex rel.

                                  23   Oliver v. Parsons Co., 195 F.3d 457, 462 (9th Cir. 1999)) (internal brackets omitted).

                                  24           Here the dispute is whether Plaintiffs consented to the AMA and its arbitration provision.

                                  25   Plaintiffs contend that they did not—and could not—consent because they received only the

                                  26   signature page of the AMA when they were being recruited to join WFG and never actually saw or

                                  27   received the entire AMA or the provision containing the arbitration agreement; they contend they

                                  28   did not know they were signing or agreeing to the AMA contract. Plaintiffs’ Opposition (“Opp.”)
                                                                                          9
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 10 of 27




                                   1   at 3–4, Docket No. 74. For example, Ms. Yeomans states that she was told that the page she was

                                   2   signing was a photo-release form that would permit WFG to use her photograph in promotional

                                   3   materials. Id. (citing Declaration of Tricia Yeomans (“Yeomans Decl.”) ¶ 7, Docket No. 74-9).

                                   4   On the one hand, Plaintiffs admit that they signed the AMA. See FAC ¶ 5 (“As a condition

                                   5   precedent to employment, all Associates are required to sign identical, non-negotiable Associate

                                   6   Membership Agreements (“AMAs”) . . . . Plaintiffs and Class Members signed the AMAs.”); see

                                   7   also id. ¶ 42 (“Defendants’ relationship with all Associates is governed by the AMA, which is a

                                   8   uniform, non-negotiable contract. Defendants’ uniform rules, policies, and procedures are

                                   9   disseminated to all Associates via the company’s intranet, and are incorporated by reference into

                                  10   the AMA.”). However, on the other hand, Plaintiffs assert that “Defendants never provided

                                  11   Plaintiffs with more than the signature page to the AMA and withheld the pages of the AMA that

                                  12   included the arbitration agreement.” Opp. at 1; see also Declaration of Named Plaintiffs at Docket
Northern District of California
 United States District Court




                                  13   Nos. 74-2 to 74-9 (stating, e.g., “None of the pages I was given or reviewed contained a clause

                                  14   indicating I had to arbitrate disputes with regards to my relationship with Defendants. The only

                                  15   page of the AMA I was given was the signature page.”). They claim they did not know they were

                                  16   signing the AMA contract.

                                  17          Although Defendants contend that Plaintiffs’ declarations “prove they saw the full AMA,”

                                  18   there is evidence in one of the exhibits to Mr. Schaad’s declaration indicating that Ms. Yeomans

                                  19   was only provided with the signature page of the AMA when she applied to join WFG. In Mr.

                                  20   Schaad’s declaration, he indicates that Exhibit 9 to his declaration is a “true and correct copy” of

                                  21   Ms. Yeomans’s application to join WFG. See Schaad Decl. ¶ 15. That application contains only

                                  22   seven pages (while the AMA is seventeen pages), and two of those seven pages are a tax form and

                                  23   a credit card authorization form. See Docket No. 73-13. None of the pages contain information

                                  24   about the arbitration agreement or clearly refer the signatory to a full copy of the AMA or where a

                                  25   copy of that document might be found. Id. Indeed, it is not evident from the file that what was

                                  26   being signed was a full contract. Only the signature page of the AMA was included.

                                  27          Defendants contend Plaintiffs received actual notice of the full AMA containing the

                                  28   arbitration provision numerous times. Specifically, Defendants allege that the following provided
                                                                                        10
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 11 of 27




                                   1   notice:

                                   2              •   “The footer on the signature page describes the document as the ‘Associate

                                   3                  Membership Agreement’ and states ‘Page 6’ as the page number, indicating five

                                   4                  other pages.” Id.

                                   5              •   “The first paragraph on the signature page is ‘Paragraph O,’ indicating Paragraphs

                                   6                  A through N before. The last sentence of Paragraph O states, ‘The Associate is

                                   7                  over eighteen years of age and has read the above authorization and release prior to

                                   8                  its execution,’ indicating there is a prior authorization and release.” Id.

                                   9              •   “Likewise, the other documents Plaintiffs received and signed reference the AMA.

                                  10                  For example, the Credit Card Agreement states it is for ‘payment for the [AMA].’

                                  11                  It also states, ‘If you chose to pay by credit card, please complete the form below

                                  12                  and attach it to the front of the [AMA].’ The acknowledgments state that agents
Northern District of California
 United States District Court




                                  13                  ‘must sign the World Financial Group [AMA].’” Id.

                                  14   The key is whether the party had notice of the contract. In Nguyen v. Barnes & Noble Inc., 763

                                  15   F.3d 1171 (9th Cir. 2014), the Ninth Circuit explained (in the context of examining online

                                  16   “browsewrap” agreements) that “courts have consistently enforced . . . agreements where the user

                                  17   had actual notice of the agreement.” 763 F.3d at 1176. But where “there is no evidence that the

                                  18   website user had actual knowledge of the agreement, the validity of the browsewrap agreement

                                  19   turns on whether the website puts a reasonably prudent user on inquiry notice of the terms of the

                                  20   contract.” Id. at 1177. It further noted that “[w]here the link to a website’s terms of use is buried

                                  21   at the bottom of the page or tucked away in obscure corners of the website where users are

                                  22   unlikely to see it, courts have refused to enforce the browsewrap agreement.” Id.; see also

                                  23   Knutson, 771 F.3d at 567 (“As a general rule, a party cannot avoid the terms of a contract by

                                  24   failing to read them before signing. Yet an exception to this general rule exists when the writing

                                  25   does not appear to be a contract and the terms are not called to the attention of the recipient.”

                                  26   (internal citations omitted)). By contrast, “an offeree, regardless of apparent manifestation of his

                                  27   consent, is not bound by inconspicuous contractual provisions of which he was unaware,

                                  28   contained in a document whose contractual nature is not obvious.” Windsor Mills, 25 Cal. App.
                                                                                         11
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 12 of 27




                                   1   3d at 993. “If a party wishes to bind in writing another to an agreement to arbitrate future

                                   2   disputes, such purpose shall be accomplished in a way that each party to the arrangement will fully

                                   3   and clearly comprehend that the agreement to arbitrate exists and binds the parties hereto.”

                                   4   Commercial Factors Corp. v. Kurtzman Bros., 131 Cal. App. 2d 133, 136 (1955); see also

                                   5   Knutson, 771 F.3d at 566 (same).

                                   6          There are several reasons to think the forgoing factors offered by Defendants would be

                                   7   insufficient to put a reasonably prudent person on inquiry notice of the terms of the AMA,

                                   8   including its arbitration provision. With respect to the fact that the AMA signature page contained

                                   9   a footer that said “Associate Membership Agreement” and “Page 6”: (1) the font of the footer is

                                  10   small and inconspicuous, (2) because it appears in the context of a multi-page application packet,

                                  11   the phrase “Associate Membership Agreement” could easily be read as applying to the application

                                  12   packet (7 pages) and not to a separate agreement (with 17 pages), and (3) the signature page
Northern District of California
 United States District Court




                                  13   appeared as Page 6 of Ms. Yeomans’s application packet, and therefore would not necessarily

                                  14   have put her on notice that the signature page was Page 6 of a separate agreement, as opposed to

                                  15   the 7-page packet. Thus, the Court is not convinced that the fact that the AMA signature page

                                  16   contained a footer that read “Associate Membership Agreement” and “Page 6” would put a

                                  17   reasonable person on notice that what he/she/they was signing was a full contract.

                                  18          With respect to Defendants’ argument that “[t]he first paragraph on the signature page is

                                  19   ‘Paragraph O,’ indicating Paragraphs A through N before,” (thus creating notice there was a full

                                  20   17-page AMA) that inference is not so clear. The paragraph begins with “O.” See Docket No. 73-

                                  21   5. The “O.” almost looks like a bullet point. Additionally, while the last sentence of the signature

                                  22   page refers to “the above authorization and release,” Paragraph O is a photo release, and nothing

                                  23   in that final sentence suggests that “the above authorization and release” would refer to something

                                  24   broader than that single paragraph that authorized Defendants’ use of photographs of the applicant.

                                  25          As to other documents in the application packet which referred to the AMA, again, the

                                  26   evidence suggests that a reasonable person could easily have interpreted the referral as being

                                  27   directed to the application packet itself as being the AMA. For instance, the Credit Card

                                  28   Agreement states it is for “payment for the [AMA]” and asks applicants to attach the credit card
                                                                                        12
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 13 of 27




                                   1   form to the front of the AMA; however, the application packet for Tricia Yeomans (provided by

                                   2   Defendants) indicates that the credit card form was completed on the same day as the rest of the

                                   3   application packet. Thus, if anything, the fact that the credit card form asks applicants to attach

                                   4   that document to the AMA, coupled with the fact that the document they were returning to

                                   5   Defendants was the application packet, suggests that a reasonable applicant could easily conclude

                                   6   that the application packet, not the full 17 page AMA they did not notice, was the “AMA” being

                                   7   referred to. Accordingly, the Court is not persuaded that the existence of other documents

                                   8   completed alongside the application packet would put a reasonable person on notice of the terms

                                   9   to which they were purportedly being bound to a full agreement—the 17 page AMA.

                                  10          The cases cited by Defendants (whether or not the plaintiffs in the case were held to an

                                  11   arbitration agreement) involved situations in which the full text of the arbitration agreement was

                                  12   readily available to the plaintiffs. See, e.g., Nguyen, 763 F.3d at 1177 (“‘Terms of Use’ hyperlink
Northern District of California
 United States District Court




                                  13   in the bottom left-hand corner of every page”); Knutson, 771 F.3d at 562 (Customer Agreement

                                  14   mailed to plaintiff); Knepper, 2019 WL 144585, at *5 (arbitration agreement sent to plaintiff by

                                  15   email, which she opened, and multiple reminders sent as well). Here, there is no evidence before

                                  16   the Court that Plaintiffs had ready access to the complete AMA at the time they signed the

                                  17   signature page in the application packet (with the exception of, perhaps, Ms. Abtahi). As

                                  18   Plaintiffs represent, they were only “presented with a small packet of paper documents” and “were

                                  19   not shown or provided with the rest of the AMA when they signed the photographic release

                                  20   signature page, and therefore had no idea they were purportedly waiving all rights to litigate their

                                  21   disputes with Defendants in a court of law.” Opp. at 12 (citing Plaintiffs’ Decls. at ¶ 2).

                                  22          Defendants contend that Plaintiffs have always “had the ability to review the full AMA on

                                  23   WFG’s online website.” Reply at 9 (citing Schaad Decl. ¶¶ 6, 7; Declaration of Chad Palid

                                  24   (“Palid Decl”) ¶ 8, Docket No. 75-2. However, the evidence presented in support of that

                                  25   contention is not persuasive. In the declaration of Chip Palid (a WFG Associate with no apparent

                                  26   relationship to this case), he attests: “Since approximately 2016, individuals have completed the

                                  27   AMA (currently called the Agent Agreement) online and signed it via DocuSign. After doing so,

                                  28   they have the ability to access and view it.” Palid Decl. ¶ 8. But Mr. Palid does not explain the
                                                                                        13
                                           Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 14 of 27




                                   1   basis of his personal knowledge with respect to the named Plaintiffs, individually, or account for

                                   2   the fact that only Ms. Abtahi (who denies using DocuSign, as discussed below) signed the forms

                                   3   in 2016 or later. In Mr. Schaad’s declaration, he states: “At all relevant times, individuals who

                                   4   wanted to contract with Defendants had access to the full AMA through a variety of means. They

                                   5   could access the AMA through a public website using an access code provided by an agent or they

                                   6   could request a hard copy from an agent or Defendants.” Schaad Decl. ¶ 7. However, even

                                   7   assuming this is true, as discussed above, there was no obvious reason for an applicant to seek out

                                   8   a copy of the AMA because the 7-page application packet would not have put a reasonable person

                                   9   on notice of any additional terms to which they were being bound.

                                  10           For Plaintiff Fatemeh Abtahi specifically, Defendants argue that, despite her

                                  11   representations to the contrary, she saw the full AMA when she signed her name to the document

                                  12   via DocuSign.3 Mr. Schaad asserts that “[t]o sign via DocuSign, agents must access on online
Northern District of California
 United States District Court




                                  13   portal. Before December 2018, that portal contained a copy of the full AMA. It now contains a

                                  14   full copy of the Agent Agreement (formerly the AMA).” Schaad Decl. ¶ 6. Defendants have

                                  15   submitted a document purported to be the full copy of an AMA initialed and signed (in various

                                  16   places across three different pages) by Ms. Abtahi via DocuSign. See Schaad Decl. ¶ 6; see also

                                  17   Docket No. 73-6 (document alleged to be a full AMA initialed and signed by Ms. Abtahi).

                                  18           But Plaintiffs contend that “Ms. Abtahi never DocuSigned the AMA,” and that “the AMA

                                  19   was DocuSigned without her consent by someone else.” Opp. at 4 (citing Declaration of Fatemeh

                                  20   Abtahi (“Abtahi Decl.”) ¶ 8, Docket No. 74-6). They also note two irregularities in the document

                                  21   presented by WFG: “the purported signature on the AMA actually reverses Ms. Abtahi’s first and

                                  22   last names, and the initialed portions of the document again reverse her first and last name initials,

                                  23   which is not a mistake that Ms. Abtahi would have made while signing her own name.” Id. (citing

                                  24   Abtahi Decl. ¶ 11). Finally, Plaintiffs suggest that Chad Greer (one of Ms. Abtahi’s trainers) may

                                  25   have been the one to sign her name via DocuSign. Id. (Abtahi Decl. ¶ 11).

                                  26

                                  27
                                       3
                                         Defendants note that Ms. Abtahi was “the only plaintiff to DocuSign the AMA.” Reply to
                                       Plaintiffs’ Opposition (“Reply”) at 5, Docket No. 75. Although she denies doing so, this
                                  28   representation by Defendants implies that no other named Plaintiff signed their AMA via
                                       DocuSign.
                                                                                       14
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 15 of 27




                                   1          Defendants offer numerous responses to these allegations of forgery, e.g., purported

                                   2   evidence of Ms. Abtahi’s “DocuSign Certificate” and alleged cultural differences with respect to

                                   3   signing one’s family name first, as argued by defense counsel at the hearing. This Court need not

                                   4   go through each of Defendants’ proffered theories. Plaintiffs, themselves, admit to fraudulently

                                   5   signing AMAs on behalf of recruitees via DocuSign. See Declarations of Plaintiffs Abtahi,

                                   6   Braford, Chraibi, and Yeomans ¶ 2 (stating, e.g., “When I docusigned on behalf of the new recruit,

                                   7   I never reviewed the document with or provided a copy to the new recruit. To be clear, I would

                                   8   sign the downline associate’s name and/or initials to documents, including the signature page of

                                   9   the AMA.”). Thus, taking these allegations as true, it would not be abnormal for Ms. Abtahi’s

                                  10   recruiter signed on her behalf.

                                  11          What is of particular import for purposes of formation is whether Ms. Abtahi and the other

                                  12   named Plaintiffs subsequently saw the full AMA and had an opportunity to review it after they
Northern District of California
 United States District Court




                                  13   signed. If they did, and they continued their work for Defendants, they could then be charged with

                                  14   the obligations of the agreement. Under California law, “a party’s acceptance of an agreement to

                                  15   arbitrate may be . . . implied-in-fact where . . . the employee’s continued employment constitutes

                                  16   her acceptance of an agreement proposed by her employer.” Craig v. Brown & Root, Inc., 84 Cal.

                                  17   App. 4th 416, 420 (2000). A party may be bound by an arbitration agreement even where that

                                  18   party is not aware of all the terms in the contract. See, e.g., Windsor Mills, Inc. v. Collins &

                                  19   Aikman Corp., 25 Cal. App. 3d 987, 992 (Ct. App. 1972) (“[A]n offeree, knowing that an offer has

                                  20   been made to him but not knowing all of its terms, may be held to have accepted, by his conduct,

                                  21   whatever terms the offer contains.”); see Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 567 (9th

                                  22   Cir. 2014) (“As a general rule, a party cannot avoid the terms of a contract by failing to read them

                                  23   before signing.”).

                                  24          Here, Defendants contend that—because DocuSign required someone to scroll past all

                                  25   pages of the AMA before getting to the signature page—Plaintiffs became aware of the full terms

                                  26   of the AMA when they signed the signature page for new recruits and “kept performing under [the

                                  27   AMA]” such that they can be understood to have consented to the arbitration agreement contained

                                  28   in the AMA (at least as of the time when they signed on behalf of new recruits). Reply at 5.
                                                                                         15
                                           Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 16 of 27




                                   1   Plaintiffs allege, however, that DocuSign simply brings the user to the pages that require a

                                   2   signature, thereby forgoing all the relevant text of the AMA because only the last page has a

                                   3   signature block. But at the hearing, neither party offered a demonstration of the precise contours

                                   4   of DocuSign. Such a demonstration is not necessary to resolve this formation issue.

                                   5           As noted above, the question is whether Plaintiffs had notice of the AMA as a contract.

                                   6   Here, Plaintiffs Abtahi, Braford, Chraibi, and Yeomans attest to using DocuSign to complete

                                   7   AMAs on behalf of new recruits. That process would permit the user clear opportunity to view all

                                   8   pages of the AMA in DocuSign, and even if the terms are not carefully read, gives notice that

                                   9   there was a comprehensive agreement called an AMA. These four plaintiffs thus had notice of the

                                  10   existence of the full AMA, and by their continued work on behalf of Defendants manifested

                                  11   acceptance of that agreement, including the agreement to arbitration. See Craig, 84 Cal. App. 4th

                                  12   at 420; see, e.g., Docket Nos. 74-4, 74-6, 74-7, 74-9, Bradford Decl., ¶ 11; Abtahi Decl., ¶ 16;
Northern District of California
 United States District Court




                                  13   Chraibi Decl., ¶ 16; Yeomans Decl., ¶ 17. Similarly, Mrs. Jenkins later had an opportunity to

                                  14   view the AMA when she recruited her husband, Mr. Jenkins. Moreover, Mr. Jenkins’s declaration

                                  15   admits to seeing the full AMA.4 Thus, the Court finds that Defendants have met their burden in

                                  16   demonstrating that Plaintiffs—except for Mr. Rodriguez—agreed to the terms of the AMA when

                                  17   they had an opportunity to review the full terms, yet continued their work with Defendants. See

                                  18   Craig, 84 Cal. App. 4th at 420.

                                  19           However, there are no allegations that Mr. Rodriguez ever saw the full AMA either

                                  20   directly or as part of recruiting efforts or signed DocuSign on behalf of individuals he recruited.

                                  21   Therefore, the Court concludes Defendants have failed to demonstrate, by a preponderance of the

                                  22   evidence, that Mr. Rodriguez had notice of the AMA and therefore did not agree to the arbitration

                                  23

                                  24   4
                                         See Docket No. 74-8 ¶ 9 (“[O]n one occasion I believe I came across a copy of the full AMA
                                  25   when an agent I recruited brought it to my attention that he received an email with an agreement
                                       that was different than the one he signed. I was new to the company so I did not review the
                                  26   document and, instead, brought it to the attention of my recruiter and trainers Chad Greer,
                                       Stephanie Haynes, and Alex Haynes. They informed me that what he received was irrelevant and
                                  27   not to concern myself with it. They told me there was no need to follow up and essentially swept
                                       the whole incident under the rug. Chad, Stephanie, and Alex confirmed that the only agreement
                                  28   that I should be focused on and presenting to new recruits was the aforementioned small five to
                                       seven page packet that I was presented with.”).
                                                                                        16
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 17 of 27




                                   1   provision contained the AMA.

                                   2   C.     Revocability Based on Subsequent Agreement

                                   3          Plaintiffs contend that the Marketing Director Agreement (“MDA”) (the agreement that

                                   4   must be signed upon promotion to the position of Marketing Director) signed by all Plaintiffs

                                   5   except Robert Jenkins (who was not promoted to that position), supersedes the AMA and

                                   6   contemplates a judicial, rather than an arbitral, forum. Opp. at 15. That agreement states in

                                   7   relevant part (“Governing Law”):

                                   8                  You and WFG agree that this Agreement will be governed by the
                                                      laws of the State of Georgia. If Georgia conflict or choice of law
                                   9                  rules would choose a law of another state, each party waives such
                                                      rules and agrees that the substantive law of the State of Georgia
                                  10                  shall nonetheless govern. The parties agree that the state and federal
                                                      courts of Georgia shall have exclusive jurisdiction of any litigation
                                  11                  between the parties and the Marketing Director expressly submits to
                                                      the jurisdiction and venue of the federal and state courts sitting in
                                  12                  Fulton County, Georgia, with respect to such litigation.
Northern District of California
 United States District Court




                                  13   Docket No. 24-3. However, the MDA also includes the following statement: “Unless the

                                  14   provisions of this Agreement expressly provide otherwise, the terms and conditions of your

                                  15   Associate Membership Agreement remain in force.” Id. (emphasis added).

                                  16          It is not clear that this provision of the MDA unsettles the parties’ earlier agreement to

                                  17   arbitrate. The AMA contemplated the possibility that Defendants would seek equitable or

                                  18   extraordinary relief through the courts in certain circumstances. See AMA, art. VI (“The

                                  19   Associate agrees that . . . WFG may seek Extraordinary Relief in the federal and state courts of the

                                  20   State of Georgia, in any court of competent jurisdiction outside the State of Georgia, as well as in

                                  21   Good Faith Arbitration and if justice requires, in more than one of them . . . . “). Thus, the MDA’s

                                  22   reference to Georgia as a venue for litigation in court is not inconsistent with the AMA.

                                  23          Defendants rely on Ramirez-Baker v. Beazer Homes, Inc., 636 F. Supp. 2d 1008 (E.D. Cal.

                                  24   2008) for the proposition that a “later employment contract d[oes] not supersede the original

                                  25   arbitration agreement [where] the later contracts were silent on arbitration.” Ramirez-Baker, 636

                                  26   F. Supp. 2d at 1016. Because the MDA is silent on arbitration, this Court concludes that it is not

                                  27   an “explicit intention” to rescind the AMA’s arbitration clause. See Homestake Lead Co. of

                                  28   Missouri v. Doe Run Res. Corp., 282 F. Supp. 2d 1131, 1142 (N.D. Cal. 2003) (citing WorldCrisa
                                                                                        17
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 18 of 27




                                   1   Corp. v. Armstrong, 129 F.3d 71, 75 (2d Cir. 1997) (“Absent the explicit intention to rescind an

                                   2   arbitration clause, however, the clause will survive even where the prior agreement itself is

                                   3   rescinded by the latter agreement.”). Accordingly, this Court finds that the MDA did not

                                   4   supersede the AMA’s arbitration provision.

                                   5   D.     Unconscionability

                                   6          Plaintiffs challenge the AMA’s arbitration provision on grounds of unconscionability.

                                   7   Defendants concede that there exists both procedural and substantive unconscionability, but they

                                   8   argue that there is only minimal with respect to both. “[P]rocedural and substantive

                                   9   unconscionability must both be present in order for a court to exercise its discretion to refuse to

                                  10   enforce a contract or clause under the doctrine of unconscionability.” Armendariz v. Found.

                                  11   Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114, 6 P.3d 669 (2000) (emphasis in original). In

                                  12   addition, the Ninth Circuit has concluded that “California law regarding unconscionable contracts”
Northern District of California
 United States District Court




                                  13   is not inherently “unfavorable towards arbitration,” and instead “reflects a generally applicable

                                  14   policy against abuses of bargaining power.” Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 927

                                  15   (9th Cir. 2013).

                                  16          1.      Procedural Unconscionability

                                  17          “Procedural unconscionability exists when the stronger party drafts the contract and

                                  18   presents it to the weaker party on a ‘take-it-or-leave-it basis.’” Serafin v. Balco Properties Ltd.,

                                  19   LLC, 235 Cal. App. 4th 165, 179 (2015). This can render an agreement a contract of adhesion. Id.

                                  20   “However, the fact that the arbitration agreement is an adhesion contract does not render it

                                  21   automatically unenforceable as unconscionable. Courts have consistently held that the requirement

                                  22   to enter into an arbitration agreement is not a bar to its enforcement.” Id. Instead, “[t]he

                                  23   procedural element focuses on two factors: ‘oppression’ and ‘surprise.’ ‘Oppression’ arises from

                                  24   an inequality of bargaining power which results in no real negotiation and ‘an absence of

                                  25   meaningful choice.’ ‘Surprise’ involves the extent to which the supposedly agreed-upon terms of

                                  26   the bargain are hidden in the prolix printed form drafted by the party seeking to enforce the

                                  27   disputed terms.’” Zullo v. Superior Court, 197 Cal. App. 4th 477, 484 (2011) (internal citations

                                  28   omitted). “Substantive unconscionability refers to overly harsh or unjustifiable one-sided results.”
                                                                                         18
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 19 of 27




                                   1   Id.

                                   2          Here with respect to oppression, Plaintiffs contend (and Defendants do not meaningfully

                                   3   dispute) that the AMA was a contract of adhesion because Defendants “drafted the agreement and

                                   4   presented the packet containing the AMA’s signature page to Plaintiffs on a ‘take it or leave it’

                                   5   basis.” Opp. at 18. At the moment in which the application packets were presented, applicants

                                   6   “had a stark choice: either sign the AMA signature page as part of the sign-up packet, or reject the

                                   7   agreement and not take the job.” Id. “[T]here was no meaningful opportunity to negotiate the

                                   8   terms of the agreement.” Id. Nor was there an option to opt out.

                                   9          With respect to surprise, as noted above, Plaintiffs assert that they were never presented

                                  10   with the full AMA, the arbitration provision it contained, or any hint that they were binding

                                  11   themselves to additional terms when the signed the signature page contained in the WFG

                                  12   application packet, at least until sometime later they had notice of the AMA when they recruited
Northern District of California
 United States District Court




                                  13   others. See, e.g., Carlson v. Home Team Pest Def., Inc., 239 Cal. App. 4th 619, 633 (2015)

                                  14   (finding procedural unconscionability where plaintiff “was required to sign the Agreement without

                                  15   time for reflection” and noting that “failure to disclose the terms of arbitration and the applicable

                                  16   rules also constitute surprise”).

                                  17          The AMA’s rollout was plagued with an element of surprise due to all the reasons

                                  18   discussed above regarding formation. As previously noted, Defendants’ own declaration indicates

                                  19   that Ms. Yeomans only received a 7-page packet containing just the signature page of the AMA

                                  20   when she became an Associate for Defendants. She only became aware (at least constructively) of

                                  21   the existence of the AMA when she subsequently recruited other individuals to become

                                  22   Associate—only because she signed the AMA on their behalf; those individuals presumably did

                                  23   not know about the arbitration provision until it was their turn to recruit. Moreover, although the

                                  24   heading of the AMA’s arbitration provision is underscored in bold (like all other headings), the

                                  25   text is in single-spaced, small-type font. To be exact, the AMA is written in 9-point font. The

                                  26   California Supreme Court recently affirmed a trial court’s finding of surprise in a procedural

                                  27   unconscionability determination when the arbitration agreement was made up of 8.5-point font

                                  28   because the text was “visually impenetrable” and “challenge[s] the limits of legibility. OTO,
                                                                                         19
                                           Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 20 of 27




                                   1   L.L.C. v. Kho, 8 Cal. 5th 111, 128 (2019), cert. denied sub nom. OTO, L.L.C. v. Ken Kho, 207 L.

                                   2   Ed. 2d 170 (June 8, 2020) (alterations in original). Indeed, the court concluded, as does this Court

                                   3   regarding the AMA, that “[a] layperson trying to navigate this block text, printed in tiny font,

                                   4   would not have an easy journey.” Id.

                                   5           The prolix is further exacerbated by the arbitration provisions use of undefined terms,

                                   6   definitions of which are located elsewhere. The first sentence of the AMA’s arbitration provision

                                   7   reads “[t]he Parties agree that, except as specifically provided to the contrary in this Agreement,

                                   8   any Grievance shall be resolved exclusively by Good Faith Arbitration.” AMA, art. V. The AMA

                                   9   does not define what the term “Grievance” or the phrase “Good Faith Arbitration” means. The

                                  10   reader must turn to Paragraph I of the Glossary and Explanation of Terms—a wholly separate

                                  11   document that is similarly single spaced and in small-scale font—to find the general definition of

                                  12   “Good Faith Arbitration,” followed by seven separate terms and definition that make up good faith
Northern District of California
 United States District Court




                                  13   arbitration.5 Then, the reader must scroll further to uncover the definition of “Grievance”6 in order

                                  14   to put it all together Although these agreed-upon terms were not hidden per se, they were not

                                  15   contained within the AMA’s arbitration provision, and a reader seeking to make sense of the

                                  16   arbitration provision would have to flip through a separate document in order to understand the

                                  17

                                  18
                                       5
                                         “All Grievances shall be resolved by Good Faith Arbitration in accordance with the Rules,
                                       except that, or in addition to such Rules: i) in order to assure neutrality and impartiality of the
                                  19   arbitrator(s), and to preserve the confidentiality of proprietary information, the arbitrator(s) shall
                                       not be any present or past owner, officer, director, employee, consultant, associate, agent,
                                  20   registered representative, attorney or other representative of any insurance company, insurance
                                       broker or insurance agency, securities broker, securities dealer or mortgage company, investment
                                  21   advisor, or of any affiliate of any of them; ii) the Parties may be entitled to such discovery and
                                       protective orders as provided herein; iii) the locale where the arbitration shall be held is the
                                  22   principal head office of WFG in Duluth, Georgia or, if that location is not convenient for all
                                       Parties, they shall try to devise a way so that it is convenient, or if that location cannot be made
                                  23   convenient, at such other place as the Parties may agree, or, if they cannot agree, then as may be
                                       set by the Rules, as the case may be: iv) a transcript shall be made on the proceeding; and v) the
                                  24   arbitrator’s(s’) award shall state their findings of fact and conclusions of law.” Glossary and
                                       Explanation of Terms at ¶ I(1) (general definition); see also id at ¶ I(2)–(8) (definitions of judicial
                                  25   review of award, discovery, protective orders, waiver of litigation, no condition precedent to
                                       action and power of arbitrators, extraordinary relief, statute of limitations, and beneficiaries).
                                  26   6
                                        Any controversy, claim, or dispute arising out of or relating to this Agreement, between the
                                  27   Associate, on the one part, and WFG and/or any of the Corporate People, or any of them, on the
                                       other part.” Id. ¶ J. “Corporate People” is defined earlier in the Glossary as “Any and all of the
                                  28   officers, directors, and employees of WFG, whether present or past and whether in their individual
                                       or their corporate capacities.” Id. ¶ C.
                                                                                        20
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 21 of 27




                                   1   extent to which they would be bound.

                                   2          Although the Glossary makes reference to the “Rules” of arbitration, Defendants did not

                                   3   provide a copy of the rules that would govern their arbitration proceedings. Indeed, “Rules” is not

                                   4   defined until near the end of the Glossary and even then makes reference to the AAA rules without

                                   5   a hyperlink or an instruction as to how to obtain them. At the hearing herein, Defendants’ counsel

                                   6   could not even explain what the substance of the AAA’s rule on venue provided. As this Court

                                   7   has noted:

                                   8                  It is true that some courts have found procedural unconscionability
                                                      based on the failure to provide AAA rules or the failure to identify
                                   9                  which of the then existing AAA rules govern. See Carbajal v.
                                                      CWPSC, Inc., 245 Cal. App. 4th 227, 244 (Cal. Ct. App. 2016).
                                  10                  However, this Court is bound by California Supreme Court
                                                      precedent which holds that where a “challenge to the enforcement of
                                  11                  the agreement has nothing to do with the AAA rules” and the only
                                                      challenges to the contract concern “matters that were clearly
                                  12                  delineated in the agreement she signed” a party’s “failure to attach
Northern District of California




                                                      the AAA rules” alone does not raise the level of procedural
 United States District Court




                                  13                  unconscionability. Baltazar, 62 Cal. 4th at 1246. Courts have,
                                                      however, recognized that when AAA rules are incorporated by
                                  14                  reference, courts may “more closely scrutinize the substantive
                                                      unconscionability of terms appearing only in the [AAA] rules”, but
                                  15                  incorporation alone does not amount to oppression. Poublon v. C.H.
                                                      Robinson Co., 846 F.3d 1251, 1262 (9th Cir. 2017) (quoting
                                  16                  Baltazar, 62 Cal. 4th at 1246).
                                  17   Pereyra v. Guaranteed Rate, Inc., No. 18-CV-06669-EMC, 2019 WL 2716519, at *4 (N.D. Cal.

                                  18   June 28, 2019).

                                  19          The Court concludes that there was a significantly high degree of procedural

                                  20   unconscionability associated with Plaintiffs’ (except for Mr. Rodriguez) assent to arbitration.

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                        21
                                           Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 22 of 27




                                   1           2.      Substantive Unconscionability

                                   2           As to substantive unconscionability, Plaintiffs’ note that the AMA’s contains two

                                   3   provisions (the “Extraordinary Relief”7 clause and the “Equitable Relief”8 clause), which “are

                                   4   designed to allow Defendants—and Defendants only—the option of circumventing the arbitration

                                   5   process for the claims they felt were important enough to them to go the extreme position of

                                   6   excluding themselves from arbitration for those claims, while requiring all employees to submit

                                   7   those very claims to the arbitration process.” In California, “[c]ourts have found one-sided

                                   8   employer-imposed arbitration provisions unconscionable where they provide that employee claims

                                   9   will be arbitrated, but the employer retains the right to file a lawsuit in court for claims it initiates,

                                  10   or where only the types of claims likely to be brought by employees (wrongful termination,

                                  11   discrimination etc.) are made subject to arbitration.” Serafin, 235 Cal. App. 4th at 181. Here, the

                                  12   one-sidedness of arbitration is even more stark. This is not a case where, e.g., either party can
Northern District of California
 United States District Court




                                  13   seek an injunction to force compliance with a confidentiality clause—where there is facial

                                  14   mutuality but results in a de facto advantage to the employer. Here, the one-sidedness is facial.

                                  15   This one-sided provision is substantively unconscionable.

                                  16           Second, Plaintiffs contend that the attorneys’ fees provision of the AMA is also

                                  17

                                  18   7
                                         “Extraordinary Relief. The Parties agree that WFG has the right to seek preliminary and
                                  19   temporary restraining orders, injunctions and other extraordinary relief (such orders, injunctions
                                       and other relief referred to as “Extraordinary Relief”) under Article VI of this Agreement without
                                  20   complying with Article V of the Agreement or this Section I. Without limitation, the Parties agree
                                       that the requirements for Good Faith Arbitration under Article V of the Agreement or this Section
                                  21   do not preclude WFG from seeking in an arbitral or in a judicial forum, or in both, Extraordinary
                                       Relief to protect its rights under Article VI of the Agreement. Neither Article V of the Agreement
                                  22   or this Section I shall be deemed to preclude or narrow the judicial or arbitral powers regarding
                                       Extraordinary Relief.” AMA, art. VI.
                                  23   8
                                         “Equitable Relief. The Associate acknowledges and agrees that, in the event that he/she were to
                                  24   violate or threaten to violate any of the Covenants, WFG’s recovery of damages would be
                                       inadequate to protect WFG. Accordingly, the Associate agrees that, in the event of a violation,
                                  25   actual or threatened, of any such Covenants, WFG shall be entitled to injunctive relief and specific
                                       performance, notwithstanding any other provision of this Agreement to the contrary. The
                                  26   Associate acknowledges and agrees that injunctive relief and specific performance are appropriate
                                       and necessary in the event of a violation, actual or threatened, of such covenants because there
                                  27   may be no adequate remedy at law for violation of any of such Covenants in that, among other
                                       reasons, the property rights of WFG which are protected by such covenants are unique assets
                                  28   which cannot be readily replaced in any reasonable period of time or in any other way adequately
                                       protected.” Glossary, ¶ D, § 7.
                                                                                         22
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 23 of 27




                                   1   substantively unconscionable. The provision provides: “If any Party hereto commences an action

                                   2   or arbitration to enforce any of the provisions hereof, the prevailing Party in such action shall be

                                   3   entitled to an award of its reasonable attorneys’ fees and all costs and expenses incurred in

                                   4   connection therewith.” AMA, art IX, ¶ J. California courts have previously disapproved of

                                   5   mandatory fee and cost provisions where a plaintiff who failed to prevail on similar claims in court

                                   6   would be responsible for attorneys’ fees only where the action was “frivolous, unreasonable,

                                   7   without foundation, or brought in bad faith.” Trivedi v. Curexo Tech. Corp., 189 Cal. App. 4th

                                   8   387, 394 (2010), disapproved of on other grounds by Baltazar v. Forever 21, Inc., 62 Cal. 4th

                                   9   1237, 367 P.3d 6 (2016) (“a mandatory attorney fee and cost provision in favor of the prevailing

                                  10   party was unconscionable because it placed [the plaintiff] at greater risk than if he retained the

                                  11   right to bring his . . . claims in court”); see also Ajamian v. CantorCO2e, L.P., 203 Cal. App. 4th

                                  12   771, 800 (2012) (finding the attorneys’ fees provision unconscionable in part because “it imposes
Northern District of California
 United States District Court




                                  13   on [plaintiff] the obligation to pay [defendant]’s attorney fees where she would have no such

                                  14   obligation under at least one of her California statutory claims”). Here, Plaintiffs assert causes of

                                  15   action under California Labor Code § 218.5(a), which contemplates imposition of attorneys’ fees

                                  16   on a losing plaintiff only where “the court finds that the employee brought the court action in bad

                                  17   faith,” Cal. Lab. Code § 218.5(a), and California Labor Code § 1194, which entitles only a

                                  18   prevailing employee (and not the employer) to “reasonable attorney’s fees,” Cal. Lab. Code §

                                  19   1194(a). This provision undermines the balance of the risk of fee shifting prescribed by statute

                                  20   and can have a substantial chilling effect on plaintiffs seeking to vindicate their rights. This

                                  21   provision is substantively unconscionable.

                                  22          Plaintiffs also contend that the arbitration agreement is substantively unconscionable

                                  23   because “the AMA only provides for discovery at the arbitrator’s discretion,” Opp. at 22, while the

                                  24   law requires that the parties “will have the same rights, remedies, and procedures . . . as if the

                                  25   subject matter of the arbitration were pending before a superior court,” id. (quoting Cal. Code Civ.

                                  26   P. § 1283.05(a)). But this Court has previously explained:

                                  27

                                  28
                                                                                         23
                                           Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 24 of 27



                                                        California courts that have actually analyzed the AAA rule9 have
                                   1                    each found that it satisfies Armendariz’s requirements of discovery,
                                                        in which “the employer impliedly agreed to all discovery necessary
                                   2                    to adequately arbitrate the claims.” Lane, 224 Cal. 4th at 693. While
                                                        the AAA rule does not require the arbitrator to allow discovery, it
                                   3                    does require that the arbitrator allow discovery necessary to a full
                                                        and fair exploration of the issues, and there is no indication here that
                                   4                    Plaintiff risks a situation in which an arbitrator could completely
                                                        deny discovery. Here, Defendant makes no such claim that all
                                   5                    discovery should be denied, and the rule at issue grants the arbitrator
                                                        the authority to order discovery as is necessary to fully and fairly
                                   6                    explore the issues in dispute. Thus, the Court finds that there is no
                                                        substantively unconscionable limitation on discovery.
                                   7

                                   8   Colvin v. NASDAQ OMX Grp., Inc., No. 15-CV-02078-EMC, 2015 WL 6735292, at *7 (N.D. Cal.

                                   9   Nov. 4, 2015).

                                  10            Accordingly, although the discovery issue does not appear to add to a finding of

                                  11   substantive unconscionability, the one-sidedness of the right to seek relief in court and the bar on

                                  12   attorneys’ fees support a finding of substantive unconscionability.
Northern District of California
 United States District Court




                                  13            Moreover, the Court finds an additional provision to be substantively unconscionable: the

                                  14   AMA’s requirement to litigate all claims in the state of Georgia and to apply Georgia law. See

                                  15   AMA, art IX, ¶ L. The burden imposed on individual plaintiffs is obvious—Defendants are

                                  16   headquartered in Johns Creek, Georgia. See Schaad Decl. ¶¶ 3, 4. The Court finds the provision

                                  17   mandating all court litigation to occur in the state of Defendants’ headquarters, as well as the

                                  18   application of Georgia law, to be unduly one-sided such that it would serve as a deterrent to

                                  19   litigants who otherwise do not have the means to litigate in a foreign state.

                                  20            In toto, the Court concludes there are at least three substantive unconscionable provisions

                                  21   contained in the AMA’s arbitration provision. “A sliding scale is applied so that the more

                                  22   substantively oppressive the contract term, the less evidence of procedural unconscionability is

                                  23   required to come to the conclusion that the term is unenforceable, and vice versa.” Serafin, 235

                                  24   Cal. App. 4th at 178. The Court disagrees with Defendants’ argument that there is only a minimal

                                  25   degree of both procedural and substantive unconscionability. As stated above, the Court finds

                                  26   there is a remarkably high degree of procedural unconscionability, which in turn only requires a

                                  27

                                  28   9
                                           The AAA rules are the same rules that will govern the arbitration agreement here.
                                                                                         24
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 25 of 27




                                   1   finding of a low degree of substantive unconscionability in order to conclude the arbitration

                                   2   provision is unenforceable. With three problematic provisions, the AMA has far more than a low

                                   3   degree of substantive unconscionability. Thus, the Court concludes that the AMA’s arbitration

                                   4   provision is unenforceable unless severance is in the interest of justice.

                                   5          3.      Severance

                                   6          Because the Court finds—and Defendants concede—that both procedural and substantive

                                   7   unconscionability are present, the Court must analyze whether the unconscionable parts of the

                                   8   arbitration provision should be severed or whether it should refuse to enforce the arbitration

                                   9   agreement altogether because unconscionability permeates the entire agreement.

                                  10          “If the court as a matter of law finds the contract or any clause of the contract to have been

                                  11   unconscionable at the time it was made the court may refuse to enforce the contract, or it may

                                  12   enforce the remainder of the contract without the unconscionable clause, or it may so limit the
Northern District of California
 United States District Court




                                  13   application of any unconscionable clause as to avoid any unconscionable result.” Cal. Civ. Code.

                                  14   § 1670.5(a)). The Court has the discretion to sever or limit unconscionable clauses. See id.; see

                                  15   also Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1272 (9th Cir. 2017). The California Supreme

                                  16   Court in Armendariz weighed three factors in determining whether severance is appropriate: (1)

                                  17   whether the substantively unconscionable provision relates to the arbitration agreement’s chief

                                  18   objective; (2) whether the arbitration agreement contained multiple substantively unconscionable

                                  19   provisions such that it indicates a systematic effort to impose arbitration not simply as an

                                  20   alternative to litigation, but as an inferior forum; and (3) a lack of mutuality that permeated the

                                  21   entire agreement. 24 Cal. 4th at 124–25; see also Poublon, 846 F.3d at 1272 (severance is

                                  22   determined by examining the unconscionable provisions in relation to the purpose of the contract).

                                  23   “[A] contract is permeated with unlawfulness (and severance is inappropriate) where ‘[t]he good

                                  24   cannot be separated from the bad, or rather the bad enters into and permeates the whole contract,

                                  25   so that none of it can be said to be good.’” Poublon, 846 F.3d at 1272 (quoting Keene v. Harling,

                                  26   61 Cal. 2d 318, 322 (1964)) (second alteration in original).

                                  27          The Court must determine whether the AMA’s arbitration provision is so permeated with

                                  28   unconscionability that severing the unconscionable clauses will make the contract sufficiently
                                                                                         25
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 26 of 27




                                   1   lawful and conscionable. Here, severance of the problematic provisions, e.g., prohibition on the

                                   2   attorneys’ fees, one-sided extraordinary/equitable relief, and the choice-of-law provision could be

                                   3   mechanically accomplished without “reformation and augmentation of the agreement.” Roman v.

                                   4   Superior Court, 172 Cal. App. 4th 1462, 1478 (2009). Indeed, this Court has previously severed

                                   5   identical provisions and compelled arbitration. See Pereyra v. Guaranteed Rate, Inc., No. 18-CV-

                                   6   06669-EMC, 2019 WL 2716519, at *10 (N.D. Cal. June 28, 2019) (serving choice of law

                                   7   provision, the lack of mutuality pertaining to exceptions from arbitration, the fee provision, and

                                   8   the choice of forum provision and compelling arbitration).

                                   9          However, the Court finds that the AMA is permeated by both a substantial degree of

                                  10   procedural unconscionability as well as multiple substantively unconscionable provisions that are

                                  11   designed to confer an unfair unilateral advantage to Defendants, which serves to chill attempts by

                                  12   would-be plaintiffs to vindicate their rights. See Perez v. DirecTV Grp. Holdings, LLC, No.
Northern District of California
 United States District Court




                                  13   816CV1440JLSDFMX, 2017 WL 8117452, at *1 (C.D. Cal. Sept. 22, 2017) (“the high degree of

                                  14   procedural unconscionability—i.e., convincing a Spanish-speaking beauty salon owner to sign an

                                  15   agreement that the sales representative knew she could not understand and withholding key terms

                                  16   until a consumer would have to pay steep penalties to cancel—means that it is not possible to

                                  17   remove the unconscionable taint to the arbitration agreement through severance.”) (internal

                                  18   quotations omitted); see also Sherwood v. Blue Cross, No. CIV. S-07-633 LKK/DA, 2007 WL

                                  19   2705262, at *5 (E.D. Cal. Sept. 14, 2007) (“While the court could attempt to sever the

                                  20   substantively unconscionable provisions of the arbitration agreement in order to save the

                                  21   remaining provisions, where defendants have openly admitted that the contract was procedurally

                                  22   unconscionable, this result would not be in the interests of justice. Here, the undisputed element

                                  23   of procedural unconscionability permeates the entire agreement, rendering the entire agreement

                                  24   unenforceable.”) (internal citations omitted); Cf. Mok v. Optum, United Healthcare Servs., Inc.,

                                  25   No. CV 13-04577 RS, 2014 WL 10754130, at *6 (N.D. Cal. Feb. 10, 2014) (“In this case it is not

                                  26   appropriate to invalidate the entire agreement. The injunction provision can be severed and

                                  27   clearly is not the purpose of the agreement. Once the offending provision is severed, the

                                  28   remaining degree of procedural unconscionability is too low to warrant invalidating the entire
                                                                                        26
                                         Case 3:19-cv-00792-EMC Document 82 Filed 09/11/20 Page 27 of 27




                                   1   agreement. Accordingly, Mok has failed to demonstrate that the agreement is so permeated with

                                   2   unconscionability that it is rendered completely unenforceable.”).

                                   3          Here it is apparent that the AMA, and the process by which consent was obtained, is

                                   4   tainted with an evident intent to deter individuals from enforcing their rights under California law.

                                   5   Poublon, 846 F.3d at 1272 (quoting Marathon Entm't, Inc. v. Blasi, 42 Cal. 4th 974, 996, (2008)

                                   6   (“If the central purpose of the contract is tainted with illegality, then the contract as a whole cannot

                                   7   be enforced. If the illegality is collateral to the main purpose of the contract, and the illegal

                                   8   provision can be extirpated from the contract by means of severance or restriction, then such

                                   9   severance and restriction are appropriate.”). The provision lacks mutuality and contains

                                  10   burdensome and chilling deterrents to associates seeking to enforce their legal rights.

                                  11   Unconscionability permeates the agreement.

                                  12                                         V.       CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the Court DENIES Defendants’ Motion to Compel Arbitration,

                                  14   Dismiss Class Claims, and Stay Case. Mr. Rodriguez is not bound by the arbitration provision.

                                  15   As to the other Plaintiffs, the arbitration provisions are unconscionable and unenforceable.

                                  16   Although the AMA contains a severance provision, it is not entitled to deference under these

                                  17   circumstances.

                                  18          This order disposes of Docket No. 73.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: September 11, 2020

                                  23

                                  24                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  25                                                      United States District Judge
                                  26

                                  27

                                  28
                                                                                          27
